COURT OF APPEALS
                                       EIGHTH DISTRICT OF TEXAS
                                            EL PASO, TEXAS

 CARMEN CALDERON,                                        §
 SAFETY NATIONAL CASUALTY                                                  No. 08-08-00320-CV
 CORP. and AGENT FERNANDO                                §
 RODRIGUEZ D/B/A AMERICA BAIL                                                  Appeal from the
 BONDS III,                                              §
                                                                            243rd District Court
                               Appellants,               §
                                                                         of El Paso County, Texas
 v.                                                      §
                                                                             (TC# 2003BF0295)
 THE STATE OF TEXAS,                                      §

                               Appellee.                 §

                                        MEMORANDUM OPINION

         Appellants, Carmen Calderon, Safety National Casualty Corp. and Agent Fernando

Rodriguez d/b/a America Bail Bonds III filed a notice of appeal reciting that they wished to appeal

a judgment entered on July 17, 2008 in Cause No. 20030D02963, which is the criminal case.1 We

treated the notice of appeal as a bona fide attempt to invoke our jurisdiction over an appeal from the

judgment entered in the bond forfeiture, Cause No. 2003BF2963, but the Clerk’s Office notified

Appellants’ counsel that the notice of appeal should be amended to correct the defect in the trial

court cause number. On January 22, 2009, the Clerk’s Office notified Appellants’ counsel by letter

that the amended notice of appeal had not been filed and informed counsel of the Court’s intent to

dismiss the appeal absent a response. Appellants have not filed an amended notice of appeal or a

response to our inquiry. Because Appellants have failed to comply with this Court’s request to

amend the notice of appeal, we dismiss the appeal for failure to comply with an order of this Court.


         1
             The criminal case is styled Carmen Calderon v. State of Texas and remains pending in the 120th District
Court.
See TEX .R.APP . P. 42.3(c).


April 9, 2009
                                              ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.